Citation Nr: 0503523	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active service in the United States Air 
Force from August 1968 to August 1972.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio that 
denied the appellant's claim of entitlement to service 
connection for bilateral hearing loss.

In November 2004, a videoconference Board hearing was held 
between the RO and Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c), 
(e)(1).  A transcript of that hearing has been associated 
with the claims file.

At that Board hearing, the appellant submitted additional 
evidence pertaining to his hearing loss claim.  The appellant 
also waived review of the evidence by the agency of original 
jurisdiction in a VA Form 21-4138 submitted on the same day, 
and therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
Nevertheless, because the issue to which the evidence relates 
is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for bilateral hearing loss.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The Board notes that the 
appellant's private medical records dated from 1992 to 1997, 
as well as his VA outpatient treatment records dated in June 
and August of 2001, show that the appellant is currently 
diagnosed with "moderate [bilateral] high frequency 
sensorineural hearing loss, worse right."  The current 
medical evidence clearly indicates that the appellant has 
suffered ratable hearing loss and that he was exposed to 
acoustic trauma in service by virtue of his duties as an Air 
Force aircraft engine mechanic.  In addition, the report of 
the August 1972 service separation examination notes "high 
frequency sensorineural hearing loss in 1969."  While 
audiometric testing has been performed at a VA facility, no 
opinion as to whether the current hearing loss is 
etiologically linked to the appellant's in-service exposure 
to acoustic trauma has been rendered.  Therefore, the medical 
evidence of record is insufficient for the Board to render a 
decision on the etiology of the appellant's current hearing 
loss and a VA audiological examination is warranted under the 
circumstances.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.  
In addition, the appellant should be 
requested to identify the source(s) of 
any other relevant and previously 
unobtained medical evidence.

2.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule the appellant for an 
audiometric examination to determine the 
etiology, onset date, extent and severity 
of any demonstrated hearing loss.  The 
examiner must review the entire claims 
file.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated hearing loss is related to 
the appellant's active military service.  
The opinion should include a discussion 
of the effect and significance, if any, 
of the in-service noise exposure 
associated with the appellant's military 
occupational specialty of aircraft engine 
mechanic, the in-service diagnosis of 
hearing loss in 1969, and the appellant's 
post-service noise exposure.

A complete rationale for all opinions 
expressed by the examiner must be 
provided.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

3.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the examiner for corrections or 
additions.

4.  Thereafter, the RO should 
readjudicate the hearing loss claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

5.  If the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled as a 
result of this remand and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


